Citation Nr: 1513281	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1979 and August 1979 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, increased the Veteran's evaluation for gout to 20 percent, effective November 16, 2007, the date of his claim for an increased rating.

The Veteran presented testimony before a decision review officer at the RO in September 2011 and before the Board at the RO in June 2014 (Travel Board hearing).  Transcripts of these hearings have been associated with the record.

In September 2014, the Board remanded the claim for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2014 remand, the Board instructed the AOJ to obtain all pertinent VA medical records regarding the treatment of the Veteran since March 2011.  The most recent VA medical records in the record are dated in March 2011, which showed that the Veteran was treated in the emergency room for gout.  It was noted that the Veteran had had a similar episode in November 2010.  During his Travel Board hearing, the Veteran indicated that he would go to the emergency room whenever he had a flare-up and that he had about four to five attacks per year.  

Following the September 2014 remand, an October 2014 report of general information documented that a call was made to the San Diego VA Medical Center, Release of Information Office, in an attempt to obtain any of the Veteran's medical treatment records since 2011.  A voice-mail box, however, stated that the office was in the process of relocating and would not be taking or responding to requests until November 3, 2014.  There is no indication that the AOJ made additional attempts to obtain the records from this facility.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance. Id. at 270-71.  Because the AOJ did not obtain all relevant additional VA treatment records since March 2011, the Board is compelled to again remand the issues on appeal for compliance with the instructions in its September 2014 remand.

As the case is being remanded, another attempt should be made to obtain treatment records from Dr. R.L. through the University of California at San Diego Medical Center.  At his Travel Board hearing, the Veteran indicated that he had received medical treatment from Dr. R.L. for the previous three and a half years and that he was recently prescribed medication for gout that necessitates his staying off his foot and in bed for a period of 24 to 48 hours.  The most recent records in the claims file from this provider are dated in December 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any identified records of treatment from the San Diego VA Medical Center since March 2011, as well as any other identified VA facility that have not already been associated with the claims file.  

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for gout from the University of California at San Diego Medical Center dated from December 2011 through the present.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file. 

3.  After completion of the above, any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the agency of original jurisdiction on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




